Exhibit 10.6

 

Execution Copy

 

HSW INTERNATIONAL, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 2,
2007, is entered into by and among HSW International, Inc., a Delaware
corporation (the “Company”), Wei Zhou, a citizen of Germany (“Zhou”), and
HowStuffWorks, Inc., a Delaware corporation (“HSW”, each of Zhou and HSW, an
“Investor”, and collectively, the “Investors”).

 

R E C I T A L S

 

WHEREAS, pursuant to the terms of the Agreement and Plan of Merger dated as of
April 20, 2006, as amended on January 29, 2007 and further amended on August 23,
2007 (the “Merger Agreement”), by and among the Company, HSW, INTAC
International, Inc., a Nevada corporation (“INTAC”), and HSW International
Merger Corporation, a Nevada corporation and wholly-owned subsidiary of the
Company (“Merger Sub”), (i) HSW will contribute a license and sublicense of
certain content to the Company in exchange for shares of the Common Stock of the
Company, and (ii) Merger Sub will merge with and into INTAC (the “Merger”) and
the shareholders of INTAC will receive shares of the Common Stock of the
Company.

 

WHEREAS, Zhou is a Rule 145 Affiliate as such term is defined in the Merger
Agreement;

 

WHEREAS, the Company has agreed, as a condition precedent to HSW’s obligations
under the Merger Agreement, to grant each Investor certain registration rights
with respect to the shares of Common Stock issued to each Investor pursuant to
the Merger on the terms and conditions set forth herein; and

 

WHEREAS, the Company and each Investor desire to define the registration rights
of each Investor on the terms and subject to the conditions herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:

 


SECTION 1.  DEFINITIONS


 

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

 

“Closing”   shall mean the closing of the Merger pursuant to the Merger
Agreement;

 

“Commission”   shall mean the Securities and Exchange Commission and any
successor agency;

 

“Exchange Act”   shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder;

 

--------------------------------------------------------------------------------


 

“Person”   shall any individual, firm, corporation, partnership, limited
partnership, limited liability company, association, trust, unincorporated
organization or other entity, as well as any syndicate or group that would be
deemed to be a person under Section 13(d)(3) of the Exchange Act;

 

“Register”, “Registered” and “Registration” shall refer to a registration
effected by preparing and filing a registration statement or similar document
with the Commission in compliance with the Securities Act and the declaration or
ordering by the Commission of effectiveness of such registration statement or
document;

 

“Registrable Securities”   shall mean, as applicable: (a) the shares of Common
Stock owned by each Investor, whether owned or acquired by virtue of the Merger
Agreement on the date hereof or acquired hereafter by way of stock dividend or
stock split or in connection with a combination of shares, recapitalization,
reorganization, merger or consolidation of the Company; and (b) shares of Common
Stock held by Persons who, by virtue of agreements with the Company, are
entitled to be included in a Registration made by a Demanding Investor
hereunder. For purposes of this Agreement, (i) Registrable Securities shall
cease to be Registrable Securities when a registration statement covering such
Registrable Securities has been declared effective under the Securities Act by
the Commission and such Registrable Securities have been disposed of pursuant to
such effective registration statement, and (ii) Registrable Securities shall
cease to be Registrable Securities, if in the opinion of the Company, such
Registrable Securities may be distributed to the public pursuant to Rule 144(k)
(or any successor provision then in effect) under the Securities Act or any such
Registrable Securities have been sold in a sale made pursuant to Rule 144 of the
Securities Act;

 

“Registration Expenses”   shall mean any and all expenses incurred by the
Company incident to the performance of or compliance with any registration or
marketing of securities pursuant to Section 2(a), (b) and (c) hereof, including
(a) the fees, disbursements and expenses of Company’s counsel and accountants in
connection with this Agreement and the performance of Company’s obligations
hereunder (including the expenses of any annual audit letters and “cold comfort”
letters required or incidental to the performance of such obligations); (b) all
expenses, including filing fees, in connection with the preparation, printing
and filing of any registration statement, any preliminary prospectus or final
prospectus, any other offering document and amendments and supplements thereto
and the mailing and delivering of copies thereof to any underwriters and
dealers; (c) the cost of printing and producing any agreements among
underwriters, underwriting agreements, selling group agreements and any other
customary documents in connection with the marketing of securities pursuant to
Section 2(a), (b) and (c) hereof; (d) all expenses in connection with the
qualification of the securities to be disposed of for offering and sale under
state securities laws, including the reasonable fees and disbursements of
counsel for the underwriters or an Investor in connection with such
qualification and in connection with any “blue sky” and legal investment
surveys, including the cost of printing and producing any such “blue sky” or
legal investment surveys; (e) the filing fees incident to securing any required
review by the National Association of Securities Dealers, Inc. of the terms of
the securities being registered pursuant to Section 2(a), (b) and (c) hereof;
(f) transfer agents’ and registrars’ fees and expenses and the fees and expenses
of any other agent or trustee appointed in connection with such offering; (g)
all security engraving and security printing expenses; (h) all fees and expenses
payable in connection with the listing of the

 

2

--------------------------------------------------------------------------------


 

securities on any securities exchange or automated interdealer quotation system;
and (i) the costs and expenses of Company and its officers relating to analyst
or investor presentations, if any, or any “road show” undertaken in connection
with the registration and/or marketing of any shares of Registrable Stock other
than as provided in any underwriting agreement entered into in connection with
such offering. In no event shall Registration Expenses be deemed to include
Selling Expenses;

 

“Securities”   shall have the meaning set forth in Section 2(1) of the
Securities Act;

 

“Securities Act”   shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder; and

 

“Selling Expenses”   shall mean all underwriting discounts, selling commissions,
brokerage fees and transfer taxes applicable to the sale of Registrable
Securities and all fees and disbursements of counsel for each Investor.

 


SECTION 2.  REGISTRATION RIGHTS


 


(A)                                  REQUESTED REGISTRATION.


 


(I)                                     REQUEST FOR REGISTRATION.   AFTER THE
RECEIPT OF A WRITTEN REQUEST FROM EITHER INVESTOR (SUCH INVESTOR, THE “DEMANDING
INVESTOR”) AT ANY TIME AFTER 180 DAYS FOLLOWING THE CLOSING REQUESTING THAT THE
COMPANY EFFECT ANY REGISTRATION UNDER THE SECURITIES ACT COVERING ALL OR PART OF
THE REGISTRABLE SECURITIES HELD BY SUCH INVESTOR, THE COMPANY SHALL, (I) AS
EXPEDITIOUSLY AS IS POSSIBLE, BUT IN ANY EVENT NO LATER THAN FORTY-FIVE (45)
DAYS AFTER RECEIPT OF A WRITTEN REQUEST FROM A DEMANDING INVESTOR, FILE A
REGISTRATION STATEMENT WITH THE SEC FOR SUCH REGISTRATION RELATING TO ALL SHARES
OF REGISTRABLE SECURITIES WHICH THE COMPANY HAS BEEN SO REQUESTED TO REGISTER BY
SUCH INVESTOR FOR SALE, AND (II) USE ITS COMMERCIALLY REASONABLE EFFORTS TO
CAUSE SUCH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE BY THE SEC AS SOON AS
IS PRACTICABLE; PROVIDED THAT THE COMPANY SHALL NOT BE OBLIGATED TO EFFECT, OR
TAKE ANY ACTION TO EFFECT, ANY SUCH REGISTRATION PURSUANT TO THIS SECTION 2(A):


 

(1)                                  AFTER THE COMPANY HAS EFFECTED THREE (3)
SUCH REGISTRATIONS REQUESTED BY EACH INVESTOR PURSUANT TO THIS SECTION 2(A) AND
THE REGISTRATION STATEMENTS FOR SUCH REGISTRATIONS HAVE BEEN DECLARED OR ORDERED
EFFECTIVE;

 

(2)                                  IF THE REGISTRABLE SECURITIES REQUESTED BY
SUCH INVESTOR TO BE REGISTERED PURSUANT TO SUCH REQUEST DO NOT HAVE AN
ANTICIPATED AGGREGATE PUBLIC OFFERING PRICE (BEFORE ANY UNDERWRITING DISCOUNTS
AND COMMISSIONS) OF AT LEAST $5,000,000; OR

 

(3)                                  DURING THE PERIOD STARTING WITH THE DATE
THIRTY (30) DAYS PRIOR TO THE COMPANY’S GOOD FAITH ESTIMATE OF THE DATE OF
FILING OF, AND ENDING ON THE DATE NINETY (90) DAYS IMMEDIATELY FOLLOWING THE
EFFECTIVE DATE OF, ANY REGISTRATION STATEMENT PERTAINING TO SECURITIES OF THE
COMPANY (OTHER THAN A REGISTRATION OF SECURITIES IN A RULE 145 TRANSACTION OR,
WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN), PROVIDED THAT THE COMPANY IS ACTIVELY
EMPLOYING IN GOOD FAITH ALL COMMERCIALLY

 

3

--------------------------------------------------------------------------------


 

REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE;
PROVIDED, FURTHER, HOWEVER, THAT THE COMPANY MAY ONLY DELAY AN OFFERING PURSUANT
TO THIS SECTION 2(A)(I)(3) FOR A PERIOD OF NOT MORE THAN NINETY (90) DAYS, IF A
FILING OF ANY OTHER REGISTRATION STATEMENT IS NOT MADE WITHIN THAT PERIOD AND
THE COMPANY MAY ONLY EXERCISE THIS RIGHT ONCE IN ANY TWELVE (12) MONTH PERIOD.

 


(II)                                  OTHER STOCKHOLDERS.   THE REGISTRATION
STATEMENT FILED PURSUANT TO ANY SUCH REQUEST OF ANY DEMANDING INVESTOR MAY,
SUBJECT TO THE PROVISIONS OF SECTION 2(A)(IV) BELOW, INCLUDE REGISTRABLE
SECURITIES OF THE OTHER INVESTOR, AND OTHER SECURITIES OF THE COMPANY WHICH ARE
HELD BY PERSONS WHO, BY VIRTUE OF AGREEMENTS WITH THE COMPANY, ARE ENTITLED TO
INCLUDE THEIR REGISTRABLE SECURITIES IN ANY SUCH REGISTRATION (“OTHER
STOCKHOLDERS”).


 


(III)                               ASSIGNMENT.   THE REGISTRATION RIGHTS SET
FORTH IN THIS SECTION 2 MAY BE ASSIGNED, IN WHOLE OR IN PART, TO ANY TRANSFEREE
OF REGISTRABLE SECURITIES (WHO SHALL BE ENTITLED TO ALL RIGHTS AND BOUND BY ALL
OBLIGATIONS OF THIS AGREEMENT).


 


(IV)                              UNDERWRITING.


 

(1)                                  IF THE INVESTOR INTENDS TO DISTRIBUTE THE
REGISTRABLE SECURITIES COVERED BY ITS REQUEST FOR REGISTRATION BY MEANS OF AN
UNDERWRITING, IT SHALL SO ADVISE THE COMPANY IN ITS REQUEST MADE PURSUANT TO
SECTION 2(A).

 

(2)                                  IF THE OTHER INVESTOR OR OTHER STOCKHOLDERS
REQUEST INCLUSION IN ANY SUCH REGISTRATION, THE DEMANDING INVESTOR SHALL OFFER
TO INCLUDE THE REGISTRABLE SECURITIES OF THE OTHER INVESTOR AND SUCH OTHER
STOCKHOLDERS IN THE UNDERWRITING BUT MAY CONDITION SUCH OFFER ON THEIR
ACCEPTANCE OF THE FURTHER APPLICABLE PROVISIONS OF THIS SECTION 2(A)(IV). THE
DEMANDING INVESTOR AND THE COMPANY SHALL (TOGETHER WITH THE OTHER INVESTOR AND
ALL OTHER STOCKHOLDERS PROPOSING TO DISTRIBUTE THEIR REGISTRABLE SECURITIES
THROUGH SUCH UNDERWRITING) ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY
FORM WITH THE REPRESENTATIVE OF THE UNDERWRITER OR UNDERWRITERS SELECTED FOR
SUCH UNDERWRITING BY THE COMPANY AND ACCEPTABLE TO THE DEMANDING INVESTOR.
NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 2(A), IF THE REPRESENTATIVE
OF SUCH UNDERWRITER OR UNDERWRITERS ADVISE THE COMPANY AND/OR THE DEMANDING
INVESTOR IN WRITING THAT MARKETING FACTORS REQUIRE A LIMITATION ON THE NUMBER OF
SHARES TO BE UNDERWRITTEN, THE REGISTRABLE SECURITIES HELD BY THE OTHER INVESTOR
AND OTHER STOCKHOLDERS SHALL BE EXCLUDED FROM SUCH REGISTRATION TO THE EXTENT SO
REQUIRED BY SUCH LIMITATION PRO RATA IN ACCORDANCE WITH THE NUMBER OF SHARES OF
REGISTRABLE SECURITIES REQUESTED BY SUCH PARTIES TO BE INCLUDED IN SUCH
REGISTRATION, BY SUCH MINIMUM NUMBER OF SHARES AS IS NECESSARY TO COMPLY WITH
SUCH LIMITATION. NO REGISTRABLE SECURITIES EXCLUDED FROM THE UNDERWRITING BY
REASON OF THE UNDERWRITER’S MARKETING LIMITATION SHALL BE INCLUDED IN SUCH
REGISTRATION. IF THE OTHER INVESTOR OR ANY OTHER STOCKHOLDER WHO HAS REQUESTED
INCLUSION IN SUCH REGISTRATION AS PROVIDED ABOVE DISAPPROVES OF THE TERMS OF THE
UNDERWRITING, SUCH PERSON MAY ELECT TO WITHDRAW THEREFROM BY WRITTEN NOTICE TO
THE COMPANY, THE UNDERWRITER AND THE DEMANDING INVESTOR. IF THE DEMANDING
INVESTOR ELECTS TO WITHDRAW FROM SUCH REGISTRATION, THE INITIATION

 

4

--------------------------------------------------------------------------------


 

OF SUCH REGISTRATION SHALL NOT COUNT AS A DEMAND BY SUCH INVESTOR FOR PURPOSES
HEREOF (INCLUDING WITHOUT LIMITATION, SECTION 2(A)(I)(1)). THE REGISTRABLE
SECURITIES SO WITHDRAWN SHALL ALSO BE WITHDRAWN FROM REGISTRATION. IF THE
UNDERWRITER HAS NOT LIMITED THE NUMBER OF REGISTRABLE SECURITIES TO BE
UNDERWRITTEN, THE COMPANY AND OFFICERS AND DIRECTORS OF THE COMPANY MAY INCLUDE
ITS OR THEIR SECURITIES FOR ITS OR THEIR OWN ACCOUNT IN SUCH REGISTRATION IF THE
REPRESENTATIVE OF SUCH UNDERWRITER OR UNDERWRITERS SO AGREES AND IF THE NUMBER
OF REGISTRABLE SECURITIES WHICH WOULD OTHERWISE HAVE BEEN INCLUDED IN SUCH
REGISTRATION AND UNDERWRITING WILL NOT THEREBY BE LIMITED.

 


(B)                                 COMPANY REGISTRATION.


 


(I)                                     IF THE COMPANY DETERMINES TO REGISTER
ANY OF ITS EQUITY SECURITIES EITHER FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
OTHER STOCKHOLDERS, OTHER THAN A REGISTRATION RELATING SOLELY TO EMPLOYEE
BENEFIT PLANS, OR A REGISTRATION RELATING SOLELY TO A COMMISSION RULE 145
TRANSACTION, OR A REGISTRATION ON ANY REGISTRATION FORM WHICH DOES NOT PERMIT
SECONDARY SALES OR DOES NOT INCLUDE SUBSTANTIALLY THE SAME INFORMATION AS WOULD
BE REQUIRED TO BE INCLUDED IN A REGISTRATION STATEMENT COVERING THE SALE OF
REGISTRABLE SECURITIES, THE COMPANY SHALL:


 

(1)                                  PROMPTLY GIVE TO EACH INVESTOR A WRITTEN
NOTICE THEREOF (WHICH SHALL INCLUDE A LIST OF THE JURISDICTIONS IN WHICH THE
COMPANY INTENDS TO ATTEMPT TO QUALIFY SUCH SECURITIES UNDER THE APPLICABLE BLUE
SKY OR OTHER STATE SECURITIES LAWS); AND

 

(2)                                  INCLUDE IN SUCH REGISTRATION (AND ANY
RELATED QUALIFICATION UNDER BLUE SKY LAWS OR OTHER COMPLIANCE), AND IN ANY
UNDERWRITING INVOLVED THEREIN, ALL THE REGISTRABLE SECURITIES HELD BY AN
INVESTOR SPECIFIED IN A WRITTEN REQUEST MADE BY SUCH INVESTOR WITHIN FIFTEEN
(15) DAYS AFTER RECEIPT OF THE WRITTEN NOTICE FROM THE COMPANY DESCRIBED IN
CLAUSE (1) ABOVE, EXCEPT AS SET FORTH IN SECTION 2(B)(II) BELOW. SUCH WRITTEN
REQUEST MAY COVER REGISTRATION OF ALL OR A PART OF SUCH INVESTOR’S REGISTRABLE
SECURITIES.

 


(II)                                  UNDERWRITING.   IF THE REGISTRATION OF
WHICH THE COMPANY GIVES NOTICE IS FOR A REGISTERED PUBLIC OFFERING INVOLVING AN
UNDERWRITING, THE COMPANY SHALL SO ADVISE EACH INVESTOR IN THE WRITTEN NOTICE
GIVEN PURSUANT TO SECTION 2(B)(I)(1). IN SUCH EVENT, THE RIGHT OF AN INVESTOR TO
REGISTRATION PURSUANT TO THIS SECTION 2(B) SHALL BE CONDITIONED UPON SUCH
INVESTOR’S PARTICIPATION IN SUCH UNDERWRITING AND THE INCLUSION OF SUCH
INVESTOR’S REGISTRABLE SECURITIES IN THE UNDERWRITING TO THE EXTENT PROVIDED
HEREIN. IN SUCH CASE, EACH SUCH INVESTOR SHALL (TOGETHER WITH THE COMPANY AND
THE OTHER STOCKHOLDERS DISTRIBUTING THEIR REGISTRABLE SECURITIES THROUGH SUCH
UNDERWRITING) ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE
REPRESENTATIVE OF THE UNDERWRITER OR UNDERWRITERS SELECTED FOR UNDERWRITING BY
THE COMPANY. NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 2(B), IF SUCH
REPRESENTATIVE DETERMINES THAT MARKETING FACTORS REQUIRE A LIMITATION ON THE
NUMBER OF SHARES TO BE UNDERWRITTEN, SUCH REPRESENTATIVE MAY (SUBJECT TO THE
ALLOCATION PRIORITY SET FORTH BELOW) LIMIT THE NUMBER OF REGISTRABLE SECURITIES
TO BE INCLUDED IN THE REGISTRATION AND UNDERWRITING. THE COMPANY SHALL SO

 

5

--------------------------------------------------------------------------------


 


ADVISE EACH SUCH INVESTOR AND ANY OTHER HOLDER OF REGISTRABLE SECURITIES
REQUESTING REGISTRATION, AND THE NUMBER OF SHARES OF REGISTRABLE SECURITIES THAT
ARE ENTITLED TO BE INCLUDED IN THE REGISTRATION AND UNDERWRITING SHALL BE
ALLOCATED IN THE FOLLOWING MANNER:  THE REGISTRABLE SECURITIES HELD BY SUCH
INVESTOR AND BY OTHER STOCKHOLDERS (OTHER THAN REGISTRABLE SECURITIES HELD BY
ANY SUCH PERSONS WHO BY CONTRACTUAL RIGHT DEMANDED SUCH REGISTRATION) SHALL BE
EXCLUDED FROM SUCH REGISTRATION AND UNDERWRITING TO THE EXTENT REQUIRED BY SUCH
LIMITATION PRO RATA IN ACCORDANCE WITH THE NUMBER OF SHARES OF REGISTRABLE
SECURITIES REQUESTED BY SUCH PARTIES TO BE INCLUDED IN SUCH REGISTRATION, BY
SUCH MINIMUM NUMBER OF SHARES AS IS NECESSARY TO COMPLY WITH SUCH LIMITATION. IF
ANY SUCH HOLDER OF REGISTRABLE SECURITIES DISAPPROVES OF THE TERMS OF ANY SUCH
UNDERWRITING, SUCH HOLDER MAY ELECT TO WITHDRAW THEREFROM BY WRITTEN NOTICE TO
THE COMPANY AND THE UNDERWRITER. ANY REGISTRABLE SECURITIES OR OTHER SECURITIES
EXCLUDED OR WITHDRAWN FROM SUCH UNDERWRITING SHALL BE WITHDRAWN FROM SUCH
REGISTRATION.


 


(C)                                  FORM S-3.   FOLLOWING THE CLOSING, THE
COMPANY SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO QUALIFY FOR
REGISTRATION ON FORM S-3 FOR SECONDARY SALES. AFTER THE COMPANY HAS QUALIFIED
FOR THE USE OF FORM S-3, EACH INVESTOR SHALL HAVE THE RIGHT TO REQUEST THREE (3)
REGISTRATIONS ON FORM S-3 WITH RESPECT TO ALL OR A PART OF THE REGISTRABLE
SECURITIES HELD BY SUCH INVESTOR (ALL SUCH REQUESTS SHALL BE IN WRITING AND
SHALL STATE THE NUMBER OF SHARES OF REGISTRABLE SECURITIES TO BE DISPOSED OF AND
THE INTENDED METHOD OF DISPOSITION OF SHARES BY THE INVESTOR), PROVIDED THAT THE
COMPANY SHALL NOT BE OBLIGATED TO EFFECT, OR TAKE ANY ACTION TO EFFECT, ANY SUCH
REGISTRATION PURSUANT TO THIS SECTION 2(C):


 


(I)                                     UNLESS SUCH INVESTOR PROPOSES TO DISPOSE
OF SHARES OF REGISTRABLE SECURITIES HAVING AN AGGREGATE PRICE TO THE PUBLIC
(BEFORE DEDUCTION OF UNDERWRITING DISCOUNTS AND EXPENSES OF SALE) OF MORE THAN
$5,000,000;


 


(II)                                  WITHIN 180 DAYS OF THE EFFECTIVE DATE OF
THE REGISTRATION STATEMENT FOR THE MOST RECENT REGISTRATION PURSUANT TO THIS
SECTION 2(C) IN WHICH SECURITIES HELD BY THE INVESTOR COULD HAVE BEEN INCLUDED
FOR SALE OR DISTRIBUTION; OR


 


(III)                               DURING THE PERIOD STARTING WITH THE DATE
THIRTY (30) DAYS PRIOR TO THE COMPANY’S GOOD FAITH ESTIMATE OF THE DATE OF
FILING OF, AND ENDING ON THE DATE NINETY (90) DAYS IMMEDIATELY FOLLOWING THE
EFFECTIVE DATE OF, ANY REGISTRATION STATEMENT PERTAINING TO SECURITIES OF THE
COMPANY (OTHER THAN A REGISTRATION OF SECURITIES IN A RULE 145 TRANSACTION OR
WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN), PROVIDED THAT THE COMPANY IS ACTIVELY
EMPLOYING IN GOOD FAITH ALL COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE; PROVIDED, HOWEVER, THAT THE COMPANY
MAY ONLY DELAY AN OFFERING PURSUANT TO THIS SECTION 2(C)(III) FOR A PERIOD OF
NOT MORE THAN SIXTY (60) DAYS, IF A FILING OF ANY OTHER REGISTRATION STATEMENT
IS NOT MADE WITHIN THAT PERIOD AND THE COMPANY MAY ONLY EXERCISE THIS RIGHT ONCE
IN ANY TWELVE (12) MONTH PERIOD.


 

The Company shall give written notice to the other Investor and all Other
Stockholders of the receipt of a request for Registration pursuant to this
Section 2(c) and shall provide a reasonable opportunity for the other Investor
and such Other Stockholders to participate in the Registration, provided that if
the Registration is for an underwritten offering, the terms of Section 2(a)(ii)
shall apply to all participants in such offering. Subject to the foregoing, the
Company will use all

 

6

--------------------------------------------------------------------------------


 

commercially reasonable efforts to effect promptly the Registration of all
shares of Registrable Securities on Form S-3 to the extent requested by the
holders thereof for purposes of disposition.

 


(D)                                 EXPENSES OF REGISTRATION.   ALL REGISTRATION
EXPENSES SHALL BE BORNE BY THE COMPANY, AND ALL SELLING EXPENSES SHALL BE BORNE
BY THE HOLDERS OF THE REGISTRABLE SECURITIES SO REGISTERED PRO RATA ON THE BASIS
OF THE NUMBER OF THEIR SHARES OF REGISTRABLE SECURITIES SO REGISTERED.


 


(E)                                  REGISTRATION PROCEDURES.   IF AND WHEN THE
COMPANY EFFECTS A REGISTRATION OF REGISTRABLE SECURITIES UNDER THE SECURITIES
ACT PURSUANT TO THIS SECTION 2, THE COMPANY SHALL KEEP EACH INVESTOR ADVISED IN
WRITING AS TO THE INITIATION OF EACH REGISTRATION AND AS TO THE COMPLETION
THEREOF. AT ITS EXPENSE, THE COMPANY SHALL:


 


(I)                                     PREPARE AND FILE WITH THE COMMISSION A
REGISTRATION STATEMENT ON ANY APPROPRIATE FORM UNDER THE SECURITIES ACT WITH
RESPECT TO SUCH REGISTRABLE SECURITIES AND THEREAFTER USE ITS COMMERCIALLY
REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT PROMPTLY TO BECOME AND
REMAIN EFFECTIVE FOR A PERIOD OF ONE HUNDRED TWENTY (120) DAYS OR UNTIL EACH
INVESTOR HAS COMPLETED THE DISTRIBUTION DESCRIBED IN THE REGISTRATION STATEMENT
RELATING THERETO, WHICHEVER FIRST OCCURS; PROVIDED, HOWEVER, THAT (A) SUCH ONE
HUNDRED TWENTY (120) DAY PERIOD SHALL BE EXTENDED FOR A PERIOD OF TIME EQUAL TO
THE PERIOD DURING WHICH AN INVESTOR REFRAINS FROM SELLING ANY REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION IN ACCORDANCE WITH PROVISIONS IN
SECTION 2(K) OR 2(L) HEREOF; AND (B) IN THE CASE OF ANY REGISTRATION OF
REGISTRABLE SECURITIES ON FORM S-3 WHICH ARE INTENDED TO BE OFFERED ON A
CONTINUOUS OR DELAYED BASIS, SUCH ONE HUNDRED TWENTY (120) DAY PERIOD SHALL BE
EXTENDED UNTIL ALL SUCH REGISTRABLE SECURITIES ARE SOLD, PROVIDED THAT RULE 415,
OR ANY SUCCESSOR RULE UNDER THE SECURITIES ACT, PERMITS AN OFFERING ON A
CONTINUOUS OR DELAYED BASIS, AND PROVIDED FURTHER THAT APPLICABLE RULES UNDER
THE SECURITIES ACT GOVERNING THE OBLIGATION TO FILE A POST-EFFECTIVE AMENDMENT
PERMIT, IN LIEU OF FILING A POST-EFFECTIVE AMENDMENT WHICH (Y) INCLUDES ANY
PROSPECTUS REQUIRED BY SECTION 10(A) OF THE SECURITIES ACT OR (Z) REFLECTS FACTS
OR EVENTS REPRESENTING A MATERIAL OR FUNDAMENTAL CHANGE IN THE INFORMATION SET
FORTH IN THE REGISTRATION STATEMENT, THE INCORPORATION BY REFERENCE OF
INFORMATION REQUIRED TO BE INCLUDED IN (Y) AND (Z) ABOVE TO BE CONTAINED IN
PERIODIC REPORTS FILED PURSUANT TO SECTION 12 OR 15(D) OF THE EXCHANGE ACT IN
THE REGISTRATION STATEMENT;


 


(II)                                  PREPARE AND FILE WITH THE COMMISSION SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE AND TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH
RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT UNTIL THE EARLIER OF SUCH TIME AS ALL OF SUCH SECURITIES HAVE BEEN
DISPOSED OF IN A PUBLIC OFFERING OR THE EXPIRATION OF [30] DAYS;


 


(III)                               FURNISH TO EACH DEMANDING INVESTOR AND TO
THE OTHER INVESTOR, IF THE OTHER INVESTOR HAS SHARES OF REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION (A “SELLING INVESTOR”) SUCH NUMBER OF COPIES OF
SUCH REGISTRATION STATEMENT, EACH AMENDMENT AND SUPPLEMENT THERETO, THE
PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY
PROSPECTUS), ANY DOCUMENTS INCORPORATED BY REFERENCE THEREIN AND SUCH

 

7

--------------------------------------------------------------------------------


 


OTHER DOCUMENTS AS SUCH INVESTOR MAY REASONABLY REQUEST IN ORDER TO FACILITATE
THE DISPOSITION OF THE SHARES OF REGISTRABLE SECURITIES OWNED BY SUCH INVESTOR
(IT BEING UNDERSTOOD THAT, SUBJECT TO THE REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, COMPANY CONSENTS TO THE USE OF THE PROSPECTUS
AND ANY AMENDMENT OR SUPPLEMENT THERETO BY EACH DEMANDING INVESTOR AND SELLING
INVESTOR IN CONNECTION WITH THE OFFERING AND SALE OF THE SHARES OF REGISTRABLE
SECURITIES COVERED BY THE REGISTRATION STATEMENT OF WHICH SUCH PROSPECTUS,
AMENDMENT OR SUPPLEMENT IS A PART);


 


(IV)                              FURNISH, ON THE DATE THAT SUCH REGISTRABLE
SECURITIES ARE DELIVERED TO THE UNDERWRITERS FOR SALE, IF SUCH SECURITIES ARE
BEING SOLD THROUGH UNDERWRITERS OR, IF SUCH SECURITIES ARE NOT BEING SOLD
THROUGH UNDERWRITERS, ON THE DATE THAT THE REGISTRATION STATEMENT WITH RESPECT
TO SUCH SECURITIES BECOMES EFFECTIVE, (1) AN OPINION, DATED AS OF SUCH DATE, OF
THE COUNSEL REPRESENTING THE COMPANY FOR THE PURPOSES OF SUCH REGISTRATION, IN
FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN TO UNDERWRITERS IN AN UNDERWRITTEN
PUBLIC OFFERING AND REASONABLY SATISFACTORY TO EACH DEMANDING INVESTOR AND
SELLING INVESTOR, ADDRESSED TO THE UNDERWRITERS, IF ANY, AND TO THE HOLDERS OF
REGISTRABLE SECURITIES PARTICIPATING IN SUCH REGISTRATION AND (2) A LETTER,
DATED AS OF SUCH DATE, FROM THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE
COMPANY, IN FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING AND
REASONABLY SATISFACTORY TO EACH DEMANDING INVESTOR AND SELLING INVESTOR,
ADDRESSED TO THE UNDERWRITERS, IF ANY, AND IF PERMITTED BY APPLICABLE ACCOUNTING
STANDARDS, TO THE HOLDERS OF REGISTRABLE SECURITIES PARTICIPATING IN SUCH
REGISTRATION.


 

(v)                                 use its commercially reasonable efforts to
register or qualify such Registrable Securities under such other securities or
blue sky laws of such jurisdictions within the United States of America as each
Demanding Investor and Selling Investor may reasonably request; use its
commercially reasonable efforts to keep each such registration or qualification
(or exemption therefrom) effective during the period in which such registration
statement is required to be kept effective and take any other action which may
be reasonably necessary or advisable to enable each Demanding Investor and
Selling Investor to consummate the disposition in such jurisdictions of the
Registrable Securities being disposed of by such Demanding Investor and Selling
Investor, provided, however, that Company will not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph or (B) subject itself to taxation
in or consent to general service of process in any such jurisdiction, and
provided, further, that Company shall not be required to qualify such
Registrable Securities in any jurisdiction in which the securities regulatory
authority requires that any Investor submits any shares of its Registrable
Securities to the terms, provisions and restrictions of any escrow, lockup or
similar agreement(s) for consent to sell Registrable Securities in such
jurisdiction;

 

(vi)                              promptly notify each Demanding Investor and
Selling Investor (A) when the registration statement, any prospectus or any
prospectus supplement or post-effective amendment has been filed and, with
respect to a registration statement or any post-effective amendment, when the
same has become effective, (B) of the issuance by any state securities or other
regulatory authority of any order suspending the qualification or

 

8

--------------------------------------------------------------------------------


 

exemption from qualification of any of the Registrable Securities under state
securities or “blue sky” laws or the initiation of any proceedings for that
purpose and (C) of the happening of any event which makes any statement made in
a registration statement or related prospectus untrue or which requires the
making of any changes in such registration statement, prospectus or documents so
that they will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading (or with respect to the prospectus, in light
of the circumstance under which such statements were made), and, subject to
Section 2(l), as promptly as reasonably practicable thereafter, prepare and file
with the Commission and furnish a supplement or amendment to such prospectus so
that, as thereafter deliverable to the purchasers of such Registrable
Securities, such prospectus will not contain any untrue statement of a material
fact or omit a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading;

 

(vii)                           if requested by any Demanding Investor or
Selling Investor, promptly incorporate in a prospectus supplement or
post-effective amendment such information as such Demanding Investor or Selling
Investor reasonably requests to be included therein and promptly make all
required filings of such prospectus supplement or post-effective amendment;

 

(viii)                        as promptly as reasonably practicable after the
filing with the Commission of any document which is incorporated by reference
into a registration statement (in the form in which it was incorporated),
deliver copies of each such document to each Demanding Investor and Selling
Investor;

 

(ix)                                cooperate with each Demanding Investor and
Selling Investor to facilitate the timely preparation and delivery of
certificates (which shall not bear any restrictive legends unless required under
applicable law) representing securities sold under any registration statement,
and enable such securities to be in such denominations and registered in such
names as such Demanding Investor or Selling Investor may request and keep
available and make available to Company’s transfer agent prior to the
effectiveness of such registration statement a supply of such certificates;

 

(x)                                   cause the Registrable Securities included
in any registration statement to be listed on each United States securities
exchange, if any, on which the Company Common Stock is then listed;

 

(xi)                                provide a transfer agent and registrar for
all shares of Registrable Securities registered hereunder and provide a CUSIP
number for the shares of Registrable Securities included in any registration
statement not later than the effective date of
such                                                registration statement;

 

(xii)                             cooperate with each Demanding Investor,
Selling Investor and their counsel in connection with any filings required to be
made with the NASD;

 

9

--------------------------------------------------------------------------------


 

(xiii)                          during the period when the prospectus is
required to be delivered under the Securities Act, promptly file all documents
required to be filed with the Commission pursuant to Sections 13(a), 13(c), 14
or 15(d) of the Exchange Act;

 

(xiv)                         notify each Demanding Investor and Selling
Investor promptly of any request by the Commission for the amending or
supplementing of such registration statement or prospectus or for additional
information;

 

(xv)                            prepare and file with the Commission as promptly
as reasonably practicable any amendments or supplements to such registration
statement or prospectus which, in the opinion of counsel for Company, is
required in connection with the distribution of the Registrable Securities;

 

(xvi)                         advise each Demanding Investor and Selling
Investor, promptly after it shall receive notice or obtain knowledge thereof, of
the issuance of any stop order by the Commission suspending the effectiveness of
such registration statement or the initiation or threatening of any proceeding
for such purpose and promptly use its commercially reasonable efforts to prevent
the issuance of any stop order or to obtain its withdrawal at the earliest
possible moment if such stop order should be issued; and

 

(xvii)                      in the event of an underwritten public offering,
enter into and perform its obligations under an underwriting agreement, in usual
and customary form, with the managing underwriter(s) of such offering.

 


(F)                                    INDEMNIFICATION.


 


(I)                                     THE COMPANY SHALL INDEMNIFY AND HOLD
HARMLESS EACH DEMANDING INVESTOR, SELLING INVESTOR, EACH OF THEIR OFFICERS,
DIRECTORS, PARTNERS AND MEMBERS, AND EACH PERSON CONTROLLING SUCH INVESTOR, WITH
RESPECT TO EACH REGISTRATION WHICH HAS BEEN EFFECTED PURSUANT TO THIS SECTION 2,
AND EACH UNDERWRITER, IF ANY, AND EACH PERSON WHO CONTROLS ANY UNDERWRITER,
AGAINST ALL CLAIMS, LOSSES, DAMAGES AND LIABILITIES (OR ACTIONS IN RESPECT
THEREOF), TO WHICH THEY MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR
OTHERWISE, INSOFAR AS SUCH CLAIMS, LOSSES, DAMAGES AND LIABILITIES (OR ACTIONS
IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED ON ANY UNTRUE (OR ALLEGED UNTRUE)
STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT ON THE
EFFECTIVE DATE THEREOF (INCLUDING ANY PROSPECTUS, OFFERING CIRCULAR OR OTHER
DOCUMENTS) INCIDENT TO ANY SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE, OR
ARISE OUT OF OR ARE BASED ON ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, OR ANY VIOLATION BY THE COMPANY OF THE SECURITIES ACT OR
THE EXCHANGE ACT OR ANY RULE OR REGULATION THEREUNDER APPLICABLE TO THE COMPANY
AND RELATING TO ACTION OR INACTION REQUIRED OF THE COMPANY IN CONNECTION WITH
ANY SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE, AND SHALL REIMBURSE EACH
DEMANDING INVESTOR, SELLING INVESTOR, EACH OF THEIR OFFICERS, DIRECTORS,
PARTNERS AND MEMBERS, AND EACH PERSON CONTROLLING SUCH INVESTOR, EACH SUCH
UNDERWRITER AND EACH PERSON WHO CONTROLS ANY SUCH UNDERWRITER, FOR ANY LEGAL AND
ANY OTHER EXPENSES REASONABLY INCURRED BY THEM IN CONNECTION WITH INVESTIGATING
AND DEFENDING ANY SUCH CLAIMS, LOSSES, DAMAGES, LIABILITIES OR ACTIONS;
PROVIDED, THAT THE COMPANY SHALL NOT BE LIABLE TO SUCH INVESTOR, ITS OFFICERS,

 

10

--------------------------------------------------------------------------------


 


DIRECTORS, PARTNERS AND MEMBERS, EACH PERSON CONTROLLING SUCH INVESTOR, EACH
SUCH UNDERWRITER AND EACH PERSON WHO CONTROLS ANY SUCH UNDERWRITER IN ANY SUCH
CASE TO THE EXTENT THAT ANY SUCH CLAIMS, LOSSES, DAMAGES, LIABILITIES OR
EXPENSES ARISE OUT OF OR ARE BASED ON ANY UNTRUE STATEMENT OR OMISSION MADE IN
CONNECTION WITH SUCH REGISTRATION STATEMENT, OR AMENDMENTS OR SUPPLEMENTS
THERETO, IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED
TO THE COMPANY BY SUCH INVESTOR OR UNDERWRITER EXPRESSLY FOR USE IN CONNECTION
WITH SUCH REGISTRATION STATEMENT BY SUCH INVESTOR, ITS OFFICERS, DIRECTORS,
PARTNERS AND MEMBERS, EACH PERSON CONTROLLING SUCH INVESTOR, EACH SUCH
UNDERWRITER AND EACH PERSON WHO CONTROLS ANY SUCH UNDERWRITER.


 


(II)                                  EACH DEMANDING INVESTOR AND SELLING
INVESTOR SHALL, IF REGISTRABLE SECURITIES HELD BY IT ARE INCLUDED IN THE
SECURITIES AS TO WHICH SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE IS BEING
EFFECTED, SEVERALLY AND NOT JOINTLY, INDEMNIFY AND HOLD HARMLESS THE COMPANY,
EACH OF ITS DIRECTORS AND OFFICERS AND EACH UNDERWRITER FOR THE COMPANY WITHIN
THE MEANING OF THE SECURITIES ACT (IF ANY), AND EACH PERSON WHO CONTROLS THE
COMPANY OR SUCH UNDERWRITER AGAINST ALL CLAIMS, LOSSES, DAMAGES AND LIABILITIES,
JOINT OR SEVERAL (OR ACTIONS IN RESPECT THEREOF), TO WHICH THE COMPANY OR ANY
SUCH DIRECTOR, OFFICER, CONTROLLING PERSON, OR UNDERWRITER MAY BECOME SUBJECT,
UNDER THE SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH CLAIMS, LOSSES, DAMAGES
OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON
ANY UNTRUE (OR ALLEGED UNTRUE) STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT ON THE EFFECTIVE DATE THEREOF (INCLUDING ANY PROSPECTUS,
OFFERING CIRCULAR OR OTHER DOCUMENTS) MADE BY SUCH INVESTOR, OR ARISE OUT OF OR
ARE BASED UPON ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS BY SUCH
INVESTOR THEREIN NOT MISLEADING, SHALL REIMBURSE ANY LEGAL OR ANY OTHER EXPENSES
REASONABLY INCURRED BY THE COMPANY OR ANY SUCH DIRECTORS, OFFICERS, CONTROLLING
PERSONS OR UNDERWRITERS IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH
CLAIMS, LOSSES, DAMAGES, LIABILITIES OR ACTIONS, IN EACH CASE TO THE EXTENT, BUT
ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OR
OMISSION (OR ALLEGED OMISSION) WAS MADE IN SUCH REGISTRATION STATEMENT OR
AMENDMENTS OR SUPPLEMENTS THERETO, IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED TO THE COMPANY BY SUCH INVESTOR EXPRESSLY FOR USE
IN CONNECTION WITH SUCH REGISTRATION STATEMENT; PROVIDED, HOWEVER, THAT THE
OBLIGATIONS OF SUCH INVESTOR HEREUNDER SHALL BE LIMITED TO AN AMOUNT EQUAL TO
THE NET PROCEEDS TO SUCH INVESTOR OF THE REGISTRABLE SECURITIES SOLD AS
CONTEMPLATED HEREIN.


 


(III)                               EACH PARTY ENTITLED TO INDEMNIFICATION UNDER
THIS SECTION 2(F) (THE “INDEMNIFIED PARTY”) SHALL GIVE WRITTEN NOTICE TO THE
PARTY REQUIRED TO PROVIDE INDEMNIFICATION (THE “INDEMNIFYING PARTY”) AND TO THE
OTHER PARTIES HERETO PROMPTLY AFTER THE RECEIPT BY SUCH INDEMNIFIED PARTY OF ANY
WRITTEN NOTICE OF THE COMMENCEMENT OF ANY CLAIM, ACTION, PROCEEDING OR
INVESTIGATION OR THREAT THEREOF MADE IN WRITING FOR WHICH THE INDEMNIFIED PARTY
INTENDS TO CLAIM INDEMNIFICATION PURSUANT TO THIS AGREEMENT, AND SHALL PERMIT
THE INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF ANY SUCH CLAIM, ACTION,
PROCEEDING OR INVESTIGATION; PROVIDED THAT COUNSEL FOR THE INDEMNIFYING PARTY,
WHO SHALL CONDUCT THE DEFENSE OF SUCH CLAIM, ACTION, PROCEEDING OR
INVESTIGATION, SHALL BE APPROVED BY THE INDEMNIFIED PARTY (WHOSE APPROVAL SHALL
NOT UNREASONABLY BE WITHHELD) AND THE INDEMNIFIED PARTY MAY PARTICIPATE IN SUCH
DEFENSE AT SUCH PARTY’S EXPENSE (UNLESS THE

 

11

--------------------------------------------------------------------------------



 


INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE A CONFLICT
OF INTEREST BETWEEN THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY IN SUCH
CLAIM, ACTION, PROCEEDING OR INVESTIGATION, IN WHICH CASE THE FEES AND EXPENSES
OF COUNSEL SHALL BE AT THE EXPENSE OF THE INDEMNIFYING PARTY), AND PROVIDED
FURTHER THAT THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE NOTICE AS PROVIDED
HEREIN SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER THIS
SECTION 2 UNLESS THE INDEMNIFYING PARTY IS MATERIALLY PREJUDICED THEREBY. NO
INDEMNIFYING PARTY, IN THE DEFENSE OF ANY SUCH CLAIM, ACTION, PROCEEDING OR
INVESTIGATION SHALL, EXCEPT WITH THE CONSENT OF EACH INDEMNIFIED PARTY, CONSENT
TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT WHICH DOES NOT INCLUDE AS
AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF TO SUCH
INDEMNIFIED PARTY OF A RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM,
ACTION, PROCEEDING OR INVESTIGATION. EACH INDEMNIFIED PARTY SHALL FURNISH SUCH
INFORMATION REGARDING ITSELF OR THE CLAIM IN QUESTION AS AN INDEMNIFYING PARTY
MAY REASONABLY REQUEST IN WRITING AND AS SHALL BE REASONABLY REQUIRED IN
CONNECTION WITH THE DEFENSE OF SUCH CLAIM, ACTION, PROCEEDING OR INVESTIGATION.


 


(IV)                              IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 2(F) IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO
AN INDEMNIFIED PARTY WITH RESPECT TO ANY LOSSES, LIABILITIES, CLAIMS, DAMAGES OR
EXPENSES REFERRED TO HEREIN, THEN THE INDEMNIFYING PARTY, IN LIEU OF
INDEMNIFYING SUCH INDEMNIFIED PARTY HEREUNDER, SHALL CONTRIBUTE TO THE AMOUNT
PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES,
LIABILITIES, CLAIMS, DAMAGES OR EXPENSES IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY ON THE ONE HAND AND OF THE
INDEMNIFIED PARTY ON THE OTHER IN CONNECTION WITH THE STATEMENTS OR OMISSIONS
WHICH RESULTED IN SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES OR EXPENSES, AS WELL
AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. THE RELATIVE FAULT OF THE
INDEMNIFYING PARTY AND OF THE INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE
TO, AMONG OTHER THINGS, WHETHER THE UNTRUE (OR ALLEGED UNTRUE) STATEMENT OF A
MATERIAL FACT OR THE OMISSION (OR ALLEGED OMISSION) TO STATE A MATERIAL FACT
RELATES TO INFORMATION SUPPLIED BY THE INDEMNIFYING PARTY OR BY THE INDEMNIFIED
PARTY AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.


 


(V)                                 NOTWITHSTANDING THE FOREGOING, TO THE EXTENT
THAT THE PROVISIONS ON INDEMNIFICATION AND CONTRIBUTION CONTAINED IN THE
UNDERWRITING AGREEMENT ENTERED INTO IN CONNECTION WITH ANY UNDERWRITTEN PUBLIC
OFFERING CONTEMPLATED BY THIS AGREEMENT ARE IN CONFLICT WITH THE FOREGOING
PROVISIONS, THE PROVISIONS IN SUCH UNDERWRITING AGREEMENT SHALL BE CONTROLLING.


 


(VI)                              THE FOREGOING INDEMNITY AGREEMENT OF THE
COMPANY AND EACH INVESTOR IS SUBJECT TO THE CONDITION THAT, INSOFAR AS THEY
RELATE TO ANY LOSSES, CLAIMS, LIABILITIES OR DAMAGES ARISING OUT OF A STATEMENT
MADE IN OR OMITTED FROM A PRELIMINARY PROSPECTUS BUT ELIMINATED OR REMEDIED IN
THE AMENDED PROSPECTUS ON FILE WITH THE COMMISSION AT THE TIME THE REGISTRATION
STATEMENT IN QUESTION BECOMES EFFECTIVE OR THE AMENDED PROSPECTUS FILED WITH THE
COMMISSION PURSUANT TO COMMISSION RULE 424(B) (THE “FINAL PROSPECTUS”), SUCH
INDEMNITY OR CONTRIBUTION AGREEMENT SHALL NOT INURE TO THE BENEFIT OF ANY
UNDERWRITER IF A COPY OF THE FINAL PROSPECTUS WAS FURNISHED TO THE UNDERWRITER
AND WAS NOT FURNISHED

 

12

--------------------------------------------------------------------------------


 


TO THE PERSON ASSERTING THE LOSSES, LIABILITIES, CLAIMS OR DAMAGES AT OR PRIOR
TO THE TIME SUCH ACTION IS REQUIRED BY THE SECURITIES ACT.


 


(G)                                 INFORMATION BY THE INVESTORS.   TO THE
EXTENT THE REGISTRABLE SECURITIES HELD BY AN INVESTOR ARE INCLUDED IN ANY
REGISTRATION, SUCH INVESTOR SHALL FURNISH TO THE COMPANY SUCH INFORMATION
REGARDING SUCH INVESTOR AND THE DISTRIBUTION PROPOSED BY SUCH INVESTOR AS THE
COMPANY MAY REASONABLY REQUEST IN WRITING AND AS SHALL BE REASONABLY REQUIRED IN
CONNECTION WITH ANY REGISTRATION, QUALIFICATION OR COMPLIANCE REFERRED TO IN
THIS SECTION 2.


 


(H)                                 RULE 144 REPORTING.   WITH A VIEW TO MAKING
AVAILABLE THE BENEFITS OF CERTAIN RULES AND REGULATIONS OF THE COMMISSION WHICH
MAY AT ANY TIME PERMIT THE SALE OF REGISTRABLE SECURITIES TO THE PUBLIC WITHOUT
REGISTRATION, AT ALL TIMES FROM AND AFTER NINETY (90) DAYS FOLLOWING THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT FOR THE FIRST REGISTRATION DEMANDED
BY ANY INVESTOR UNDER THE SECURITIES ACT FILED BY THE COMPANY FOR AN OFFERING OF
SECURITIES OF THE COMPANY TO THE GENERAL PUBLIC, THE COMPANY AGREES TO:


 


(I)                                     MAKE AND KEEP PUBLIC INFORMATION
AVAILABLE AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144 UNDER THE
SECURITIES ACT (“RULE 144”);


 


(II)                                  USE ALL COMMERCIALLY REASONABLE EFFORTS TO
FILE WITH THE COMMISSION IN A TIMELY MANNER ALL REPORTS AND OTHER DOCUMENTS
REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT AND THE EXCHANGE ACT AT ANY
TIME AFTER IT HAS BECOME SUBJECT TO SUCH REPORTING REQUIREMENTS; AND


 


(III)                               SO LONG AS ANY INVESTOR OWNS ANY REGISTRABLE
SECURITIES, FURNISH TO SUCH INVESTOR, UPON REQUEST, A WRITTEN STATEMENT BY THE
COMPANY AS TO ITS COMPLIANCE WITH THE REPORTING REQUIREMENTS OF RULE 144 AND OF
THE SECURITIES ACT AND THE EXCHANGE ACT (AT ANY TIME AFTER IT HAS BECOME SUBJECT
TO SUCH REPORTING REQUIREMENTS), A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY
REPORT OF THE COMPANY, AND SUCH OTHER REPORTS AND DOCUMENTS SO FILED AS SUCH
INVESTOR MAY REASONABLY REQUEST IN AVAILING ITSELF OF ANY RULE OR REGULATION OF
THE COMMISSION ALLOWING SUCH INVESTOR TO SELL ANY SUCH SECURITIES WITHOUT
REGISTRATION.


 


(I)                                     RESERVED.


 


(J)                                     LIMITATION ON SUBSEQUENT REGISTRATION
RIGHTS.   THE COMPANY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
INVESTOR, ENTER INTO ANY AGREEMENT WITH ANY OTHER HOLDER OR PROSPECTIVE HOLDER
OF ANY SECURITIES OF THE COMPANY THAT WOULD ALLOW SUCH OTHER HOLDER OR
PROSPECTIVE HOLDER TO INCLUDE SECURITIES OF THE COMPANY IN ANY REGISTRATION
STATEMENT ON TERMS MORE FAVORABLE THAN THE TERMS ON WHICH THE INVESTOR MAY
INCLUDE SHARES OF REGISTRABLE SECURITIES IN SUCH REGISTRATION.


 


(K)                                  HOLDBACK AGREEMENTS.


 


(I)                                     IF AND WHENEVER THE COMPANY EFFECTS A
REGISTRATION PURSUANT TO SECTION 2, EACH INVESTOR THAT HOLDS REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION AGREES NOT TO EFFECT ANY PUBLIC SALE OR
DISTRIBUTION, INCLUDING ANY SALE PURSUANT TO RULE 144 UNDER THE SECURITIES ACT,
OF ANY REGISTRABLE SECURITIES WITHIN SEVEN DAYS PRIOR TO AND 90 DAYS

 

13

--------------------------------------------------------------------------------


 


(UNLESS ADVISED IN WRITING BY THE MANAGING UNDERWRITER THAT A LONGER PERIOD, NOT
TO EXCEED 180 DAYS, IS REQUIRED) AFTER THE EFFECTIVE DATE OF THE REGISTRATION
STATEMENT RELATING TO SUCH REGISTRATION, EXCEPT AS PART OF SUCH REGISTRATION;
PROVIDED, HOWEVER, THAT EACH SUCH INVESTOR ONLY AGREES TO SUCH RESTRICTION IF
AND TO THE EXTENT THAT ALL OTHER HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN
SUCH REGISTRATION (INCLUDING WITHOUT LIMITATION, OFFICERS AND DIRECTORS OF THE
COMPANY) SIMILARLY AGREE NOT TO EFFECT ANY SUCH SALES OR DISTRIBUTIONS DURING
SUCH PERIODS.


 


(II)                                  THE COMPANY AGREES NOT TO EFFECT ANY
PUBLIC SALE OR DISTRIBUTION OF ITS EQUITY SECURITIES OR SECURITIES CONVERTIBLE
INTO OR EXCHANGEABLE OR EXERCISABLE FOR ANY OF SUCH SECURITIES WITHIN SEVEN DAYS
PRIOR TO AND 90 DAYS (UNLESS ADVISED IN WRITING BY THE MANAGING UNDERWRITER THAT
A LONGER PERIOD, NOT TO EXCEED 180 DAYS, IS REQUIRED) AFTER THE EFFECTIVE DATE
OF ANY SUCH REGISTRATION STATEMENT AS DESCRIBED IN SECTION 2(K)(I) (EXCEPT AS
PART OF SUCH REGISTRATION OR PURSUANT TO A REGISTRATION ON FORM S-4 OR S-8 OR
ANY SUCCESSOR FORM). IN ADDITION, IF REQUESTED BY THE MANAGING UNDERWRITER, THE
COMPANY SHALL USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO CAUSE EACH HOLDER
OF REGISTRABLE SECURITIES, TO AGREE NOT TO EFFECT ANY SUCH PUBLIC SALE OR
DISTRIBUTION OF SUCH REGISTRABLE SECURITIES DURING SUCH PERIOD, EXCEPT AS PART
OF ANY SUCH REGISTRATION IF PERMITTED, AND TO USE ITS COMMERCIALLY REASONABLE
EFFORTS TO CAUSE EACH SUCH HOLDER TO ENTER INTO A SIMILAR AGREEMENT TO SUCH
EFFECT WITH THE COMPANY.


 

(l)                                     Blockage Period.       If (i) there has
been or there is pending a development or change in the business, affairs or
prospects of Company or any of its subsidiaries; (ii) Company’s counsel advised
Company in writing that such development or change should be disclosed in the
registration statement, the prospectus included therein, or an amendment or
supplement thereto in order to ensure that the registration statement and such
prospectus, as amended or supplemented, will not contain any misstatement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading (or with respect to the
prospectus, in light of the circumstance under which such statements were made);
and (iii) in the good faith judgment of the officers or directors of Company,
disclosure of such development or change would either (x) have an adverse effect
on the business or operations of Company or (y) if the disclosure otherwise
relates to a material financing or acquisition of assets which has not yet been
disclosed and such disclosure would have an adverse effect on the likelihood of
consummating such transaction, then Company may deliver written notification to
the Investors that Registrable Securities may not be sold pursuant to the
registration statement (a “Blockage Notice”). Company shall have no obligation
to include in any such notice any reference to or description of the facts based
upon which the Company is delivering such notice. Company shall delay during
such Blockage Period the filing or effectiveness of any registration statement
required pursuant this Agreement. No Investor shall sell any Registrable
Securities pursuant to the registration statement for the period (the “Blockage
Period”) beginning on the date such Blockage Notice was received by such
Investor and ending on the date on which Company notifies the Investors that the
Blockage Period has ended, which Blockage Period shall not exceed an aggregate
of ninety (90) days in any calendar year, provided, that such Blockage Period
shall be extended for any period, not to exceed forty-five (45) days in any
calendar year, during which the Commission is reviewing any proposed amendment
to the registration (and Company agrees promptly to notify the Investors if the
circumstances giving rise to such Blockage Period no longer apply). Company
shall promptly prepare and file any amendment or

 

14

--------------------------------------------------------------------------------


 

supplement to the registration statement or the prospectus included therein
necessary so that at the conclusion of the Blockage Period, the registration
statement and the prospectus included therein do not contain any misstatements
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (or with
respect to the prospectus, in light of the circumstance under which such
statements were made) and notify the Investors of such amendment or supplement
and of the conclusion of the Blockage Period.

 


SECTION 3.  TERMINATION


 

(a)                                  Termination.                            
The provisions of this Agreement shall terminate as to a particular Investor at
such time as such Investor has sold all of his or its Registrable Securities in
a Registration pursuant to the Securities Act or pursuant to Rule 144. Section
2(f) shall survive any termination of this Agreement.

 


SECTION 4.  MISCELLANEOUS


 


(A)                                  GOVERNING LAW.   THIS AGREEMENT AND ALL
ACTIONS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, APPLICABLE
TO CONTRACTS EXECUTED IN AND TO BE PERFORMED ENTIRELY WITHIN THAT STATE, WITHOUT
REGARD TO THE CONFLICTS OF LAW PROVISIONS OF THE STATE OF NEW YORK.


 


(B)                                 SUBMISSION TO JURISDICTION.   ALL ACTIONS
AND PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE HEARD AND
DETERMINED EXCLUSIVELY IN ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
BOROUGH OF MANHATTAN OF THE CITY OF NEW YORK. THE PARTIES HERETO HEREBY (A)
SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN
THE BOROUGH OF MANHATTAN OF THE CITY OF NEW YORK FOR THE PURPOSE OF ANY ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT BY ANY PARTY HERETO, AND
(B) IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT BY WAY OF MOTION, DEFENSE, OR
OTHERWISE, IN ANY SUCH ACTION, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO
THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR
IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE ACTION IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE ACTION IS IMPROPER, OR THAT THIS
AGREEMENT OR THE TRANSACTION MAY NOT BE ENFORCED IN OR BY ANY OF THE ABOVE-NAMED
COURTS. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHERS HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3(C)


 

(c)                                  Notices.    All notices and other
communications under this Agreement shall be in writing and shall be deemed
given (i) when delivered personally by hand (with written confirmation of
receipt), (ii) when sent by facsimile (with written confirmation of
transmission) or (iii) one Business Day following the day sent by overnight
courier (with written confirmation of receipt), in each case at the following
addresses and facsimile numbers (or to such other address or facsimile number as
a party may have specified by notice given to the other party pursuant to this
provision):

 

15

--------------------------------------------------------------------------------


 

(i)         If to the Company, to:

 

One Capital City Plaza

3350 Peachtree Road

Suite 1500
Atlanta, Georgia  30326
Attn: Chief Executive Officer

Fax:      (404) 760-3458

 

with a copy (which shall not constitute notice) to:

 

Greenberg Traurig, LLP
3290 Northside Parkway, N.W., Suite 400

Atlanta, GA  30327

Attn:     James S. Altenbach, Esq.

Fax:      (678) 553-2188

 

(ii)         If to HowStuffWorks, Inc., to:

 

One Capital City Plaza

3350 Peachtree Road

Suite 1500
Atlanta, Georgia  30326

Attn: Legal Department

Fax:      (404) 760-3458

 

with a copy (which shall not constitute notice) to:

 

Greenberg Traurig, LLP
3290 Northside Parkway, N.W., Suite 400

Atlanta, GA  30327

Attn:     James S. Altenbach, Esq.

Fax:      (678) 553-2188

 

(iii)        If to Zhou, to:

 

Room 512, East Wing, Beijing Capital Times Square

88 West Chan’An Avenue

Beijing 100031, China

Attention: Wei Zhou

Fax:      + 8610 8391 3145

 

with a copy (which shall not constitute notice) to:

 

Shearman & Sterling LLP

2318 China World Tower Two

16

--------------------------------------------------------------------------------


 

1 Jianguomenwai Dajie

Beijing 100004, China

Attention:  Lee Edwards

Facsimile:  +(8610) 6505-1818]

 

 


(D)                                 REPRODUCTION OF DOCUMENTS.   THIS AGREEMENT
AND ALL DOCUMENTS RELATING THERETO, INCLUDING, WITHOUT LIMITATION, ANY CONSENTS,
WAIVERS AND MODIFICATIONS WHICH MAY HEREAFTER BE EXECUTED MAY BE REPRODUCED BY
THE INVESTORS BY ANY PHOTOGRAPHIC, PHOTOSTATIC, MICROFILM, MICROCARD, MINIATURE
PHOTOGRAPHIC OR OTHER SIMILAR PROCESS AND THE INVESTORS MAY DESTROY ANY ORIGINAL
DOCUMENT SO REPRODUCED. THE PARTIES HERETO AGREE AND STIPULATE THAT ANY SUCH
REPRODUCTION SHALL BE ADMISSIBLE IN EVIDENCE AS THE ORIGINAL ITSELF IN ANY
JUDICIAL OR ADMINISTRATIVE PROCEEDING (WHETHER OR NOT THE ORIGINAL IS IN
EXISTENCE AND WHETHER OR NOT SUCH REPRODUCTION WAS MADE BY THE INVESTORS IN THE
REGULAR COURSE OF BUSINESS) AND THAT ANY ENLARGEMENT, FACSIMILE OR FURTHER
REPRODUCTION OF SUCH REPRODUCTION SHALL LIKEWISE BE ADMISSIBLE IN EVIDENCE.


 


(E)                                  SUCCESSORS AND ASSIGNS.   SUBJECT TO THE
RESTRICTIONS ON TRANSFER DESCRIBED IN CLAUSES (I) AND (II) BELOW, THE RIGHTS AND
OBLIGATIONS OF THE COMPANY AND EACH INVESTOR HEREUNDER SHALL BE BINDING UPON AND
BENEFIT THE SUCCESSORS, ASSIGNS, HEIRS, ADMINISTRATORS AND TRANSFEREES OF SUCH
PARTIES.


 


(I)                                     THE RIGHTS, INTERESTS OR OBLIGATIONS
HEREUNDER MAY NOT BE ASSIGNED, BY OPERATION OF LAW OR OTHERWISE, IN WHOLE OR IN
PART, BY AN INVESTOR WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY; PROVIDED,
HOWEVER, AN INVESTOR MAY ASSIGN ITS INTEREST TO ITS PARTNERS, LIMITED PARTNERS,
AFFILIATES OR HEIRS WITHOUT THE CONSENT OF THE COMPANY.


 


(II)                                  THE RIGHTS, INTERESTS OR OBLIGATIONS
HEREUNDER MAY NOT BE ASSIGNED, BY OPERATION OF LAW OR OTHERWISE, IN WHOLE OR IN
PART, BY THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF EACH INVESTOR.


 


(F)                                    AMENDMENT AND WAIVERS.   NO FAILURE OR
DELAY ON THE PART OF COMPANY OR ANY INVESTOR IN EXERCISING ANY RIGHT, POWER OR
REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY.
THE REMEDIES PROVIDED FOR HEREIN ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY
REMEDIES THAT MAY BE AVAILABLE TO COMPANY OR AN INVESTOR AT LAW OR IN EQUITY OR
OTHERWISE. ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED, SUPPLEMENTED,
MODIFIED OR WAIVED IF, BUT ONLY IF, SUCH AMENDMENT, SUPPLEMENT, MODIFICATION OR
WAIVER IS IN WRITING AND IS SIGNED BY ALL THE PARTIES HERETO.


 


(G)                                 SEVERABILITY.   IF ANY TERM OR OTHER
PROVISION OF THIS AGREEMENT IS INVALID, ILLEGAL, OR INCAPABLE OF BEING ENFORCED
BY ANY LAW OR PUBLIC POLICY, ALL OTHER TERMS OR PROVISIONS OF THIS AGREEMENT
SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR
LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY
MANNER MATERIALLY ADVERSE TO ANY PARTY. UPON SUCH DETERMINATION THAT ANY TERM OR
OTHER PROVISION IS INVALID, ILLEGAL, OR INCAPABLE OF BEING ENFORCED, THE PARTIES
HERETO SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT
THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN AN

 

17

--------------------------------------------------------------------------------


 


ACCEPTABLE MANNER IN ORDER THAT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
CONSUMMATED AS ORIGINALLY CONTEMPLATED TO THE GREATEST EXTENT POSSIBLE.


 


(H)                                 COUNTERPARTS.   THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN
ORIGINAL COPY OF THIS AGREEMENT AND ALL OF WHICH, WHEN TAKEN TOGETHER, WILL BE
DEEMED TO CONSTITUTE ONE AND THE SAME AGREEMENT. THIS AGREEMENT MAY BE EXECUTED
BY FACSIMILE OR OTHER ELECTRONIC MEANS.


 

(i)                                     Entire Agreement.   This Agreement
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and thereof and, except as provided in
Section 2(f) hereof, is not intended to and shall not confer upon any Person
other than the parties any rights or remedies hereunder. The parties agree that
time is of the essence with respect to the performance of all obligations
provided in this Agreement and effectuation of the transactions contemplated
thereby.

 

(j)                                     Specific Enforcement.   The parties
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any New York State Court sitting in the borough of Manhattan in the
city of New York or any Federal Court sitting in the borough of Manhattan in the
city of New York, this being in addition to any other remedy to which they are
entitled at law or in equity.

 


(K)                                  RULES OF CONSTRUCTION.   UNLESS THE CONTEXT
OTHERWISE REQUIRES, THE SINGULAR SHALL INCLUDE THE PLURAL AND VICE-VERSA, EACH
PRONOUN IN ANY GENDER SHALL INCLUDE ALL OTHER GENDERS, AND PROVISIONS APPLY TO
SUCCESSIVE EVENTS AND TRANSACTIONS. THE WORDS “HEREOF”, “HEREBY”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT. THE WORD “INCLUDING” OR ANY VARIATION THEREOF MEANS “INCLUDING,
WITHOUT LIMITATION” AND SHALL NOT BE CONSTRUED TO LIMIT ANY GENERAL STATEMENT
THAT IT FOLLOWS TO THE SPECIFIC OR SIMILAR ITEMS OR MATTERS IMMEDIATELY
FOLLOWING IT. THE TITLES AND HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR
REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT. WHERE ANY PROVISION IN THIS AGREEMENT REFERS
TO ACTION TO BE TAKEN BY ANY PERSON, OR WHICH SUCH PERSON IS PROHIBITED FROM
TAKING, SUCH PROVISION SHALL BE APPLICABLE WHETHER SUCH ACTION IS TAKEN DIRECTLY
OR INDIRECTLY BY SUCH PERSON.


 

[Remainder of page intentionally left blank]

 

18

--------------------------------------------------------------------------------


Execution Copy

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

 

 

HSW INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Bradley Zimmer

 

 

Name: Bradley Zimmer

 

Title: Secretary

 

 

 

 

 

HOWSTUFFWORKS, INC.

 

 

 

 

 

By:

/s/ Jeffrey Arnold

 

 

Name: Jeffrey Arnold

 

Title: Chief Executive Officer

 

 

 

 

 

WEI ZHOU

 

 

 

 

 

By:

/s/ Wei Zhou

 

 

--------------------------------------------------------------------------------